DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 a canceled.
Claims 21, 28-29 and 31 are rejected.
Claims 22-27, 30 and 32-38 are objected to.

Claim Objections
Claim 30 is objected to because of the following informalities: Claim 30 recites the following limitation: “the second tolerance being larger than the firs tolerance. There is a typographical error with the spelling of the word first. For the purpose of this examination, the examiner has replaced firs in the claim with first.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 21, 28-29 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsutani et al (US PUB 20070097608, hereinafter Matsutani). 
Regarding claim 21, Matsutani discloses a display assistant device (see at least the abstract and figure 1) comprising: a screen (e.g. an LCD module 2); a speaker (e.g. a speaker 8); an enclosure structure (e.g. a cabinet 3) in which the speaker is mounted (see figures 1 and 2), the enclosure structure exposing a speaker opening (e.g. a sound opening) of the speaker and providing a sealed enclosure for a rear portion (e.g. the portion 35 of the cabinet 3), wherein the enclosure structure further includes an electrically conductive portion (e.g. a panel portion 22 for preventing EMI), (see figure 2); and one or more electronic components (e.g. a control board 23) coupled to the electrically conductive portion of the enclosure structure (see figure 3); wherein the electrically conductive portion of the enclosure structure is electrically coupled to a ground (e.g. via a grounding spring) of the display assistant device to provide electromagnetic shielding for the one or more electronic components and forms part of the sealed enclosure of the speaker (e.g. a control board and a grounding spring are provided with the cabinet 3), (see [0003], [0043] and [0045]-[0046] figures 1-5).

Regarding claim 28, Matsutani discloses an electronic device (e.g. a Television set), (see [0002] and figure 1) comprising: a speaker (e.g. a speaker 8); an enclosure structure (e.g. a cabinet 3) in which the speaker is mounted (see figures 1 and 2), the enclosure structure exposing a speaker opening (inherently an opening on the enclosure that allows sound output)  of the speaker and providing a sealed enclosure for a rear portion of the speaker (e.g. the portion 35 of the cabinet 3 formed a sealed enclosure for the rear of the speaker 8), wherein the enclosure structure further includes an electrically conductive portion (e.g. a panel portion 22 for preventing EMI), (see figure 2); and one or more electronic components (e.g. a control coupled to the electrically conductive portion of the enclosure structure (see figure 3); wherein the electrically conductive portion of the enclosure structure is electrically coupled to a ground (e.g. via a grounding spring) of the display assistant device to provide electromagnetic shielding for the one or more electronic components and forms part of the sealed enclosure of the speaker (e.g. a control board and a grounding spring are provided with the cabinet 3), (see [0003], [0043] and [0045]-[0046] figures 1-5).

Regarding claim 29, Matsutani discloses the electronic device of claim 28, wherein: the enclosure structure is configured to attach to a base mount plate (e.g. a base 5), and the base mount plate includes a top surface facing a bottom surface of the enclosure structure (see figure 2); and the top surface includes a plurality of stud fasteners (e.g. plurality of attachment component 61 and screws 62) configured to mate with a plurality of receiving fasteners (e.g. screw holes 24) on the bottom surface of the enclosure structure (see Matsutani, [0040] and figure 2).

Regarding claim 31, Matsutani discloses a speaker assembly (e.g. a speaker assembly of an electronic device), (see [0002] and figure 1) comprising: a speaker (e.g. a speaker 8); an enclosure structure (e.g. a cabinet 3) in which the speaker is mounted (see figures 1 and 2), the enclosure structure exposing a speaker opening (inherently an opening on the enclosure that allows sound output) of the speaker and providing a sealed enclosure for a rear portion of the speaker (e.g. the portion 35 of the cabinet 3 formed a sealed enclosure for the rear of the speaker 8), wherein the enclosure structure further includes an electrically conductive portion (e.g. a panel portion 22 for preventing EMI), (see figure 2); and one or more electronic components (e.g. a control board 23) coupled to the electrically conductive portion of the enclosure structure (see figure 3); wherein the electrically conductive portion of the enclosure structure is electrically coupled to a ground (e.g. via a grounding spring) of the display provide electromagnetic shielding for the one or more electronic components and forms part of the sealed enclosure of the speaker (e.g. a control board and a grounding spring are provided with the cabinet 3), (see [0003], [0043] and [0045]-[0046] figures 1-5).

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsutani in view of Yamanaka et al (US PUB 20140247959, hereinafter Yamanaka). 
Regarding claim 39, Matsutani discloses the speaker assembly of claim 31, wherein the enclosure structure includes a base portion (e.g. a base 5) distinct from the electrically conductive portion (see figure 2) but fails to explicitly disclose: the speaker is a rear speaker.
Matsutani does not prohibit the positioning of the speaker 8 as a rear speaker, and it would have been obvious to configure the speaker 8 as a rear speaker if such a configuration is desired since it is well known in the art to position speaker as either a front speaker or a rear speaker as demonstrated by Yamanaka in [0052]-[0054] and [0068], also figures 3 and 4. 
Moreover, the combination of Matsutani and Yamanaka further fails to explicitly disclose: the speaker assembly further comprising: one or more front speakers each of which is individually packaged and integrated into the base portion of the enclosure structure, the one or more front speakers facing a front view that is opposite to a rear view which the rear speaker faces.
However, Cho18 in the same field of endeavor teaches a speaker assembly comprising an enclosure structure including a base portion (e.g. a base or stand unit 20), (see figure 1A), wherein one or more front speakers (e.g. speaker unit 22) each of which is individually packaged and integrated into the base portion of the enclosure structure (see Cho18, column 2 line 61 to column 3 line 19 and figures 1-3). Therefore, it would have been obvious to any person having an ordinary skill in the ar before the effective filing date of the present invention to incorporate one or more front speakers in the base of the enclosure as taught by Cho18 in the teachings of Matsutani in view of Yamanaka in order to further increase the sound output of the system, and thereby further enhancing the listening experience of the user.
The combination of Matsutani, Yamanaka and Cho18 further discloses the one or more front speakers facing a front view that is opposite to a rear view which the rear speaker faces (see Cho18, figure 1 and Yamanaka, figure 3).

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsutani in view of Dolci et al (US PUB 20140268578, hereinafter Dolci). 
Regarding claim 40, Matsutani discloses the speaker assembly of claim 31, but fails to explicitly disclose wherein the electrically conductive portion provides an entire top surface of the enclosure structure.
Dolci in the same field of endeavor teaches that it is well known in the art to configure an electrically conductive portion to provide an entire top surface (e.g. a lid 52) for an enclosure structure (e.g. enclosure 26) of an electronic device as demonstrated in [0021], [0028], and [0034], figure 5. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate an electrically portion that provides an entire top surface for the enclosure as taught by Dolci in the teachings of Matsutani so as to achieve a larger area of coverage by the electrically conductive portion, and thereby further improving the protection of the device against electromagnetic interference.

Allowable Subject Matter
Claims 22-27, 30 and 32-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record provided on PTO892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYESOLA C OJO/Primary Examiner, Art Unit 2654.